Citation Nr: 1644204	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  14-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for undescended right testicle.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran had active duty service with the U.S. Army from December 1976 to March 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2016, the Veteran had a personal hearing with the undersigned VLJ.


FINDINGS OF FACT

The Veteran was noted to have an undescended testicle upon his entrance into active duty service.  He later developed symptomatic manifestations of this preexisting order during service.  VA has not rebutted the presumption of aggravation of a preexisting undescended testicle.


CONCLUSION OF LAW

The criteria are met for service connection of a right undescended testicle.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

A veteran who served on active duty after December 31, 1946, is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Here, the Veteran was noted to have an undescended right testicle upon his entrance into service.  He is therefore not presumed to have been sound upon entrance into service.

In cases where a condition is noted on the entrance examination report, the "presumption of sound condition" does not apply; instead, a "presumption of aggravation" governs the outcome of the case.  38 U.S.C.A. § 1153 (West 2014).  Under this presumption, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in said disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Id.; 38 C.F.R. § 3.306.  

The record reflects the Veteran entered service in December 1976 with an undescended right testicle.  A letter from a physician, also dated December 1976, indicates the right testicle was undescended, atrophic, and described as a "small nubbin" in the right scrotum.  The doctor indicated that the undescended testicle would not limit his physical activity and that the Veteran, as of that time, had never had any complaints regarding it.  Although an abnormality was noted, he was accepted into service, and rated a "1" under the PULHES physical profile.

Within a few months of acceptance, he began to experience pain while exercising or performing physical training.  He was permitted to take time off from training, and referred to a urologist, who diagnosed him with cryptorchidism and testalgia.  The physician indicated that discharge should be considered.  He was discharged in March 1977.

The January 2011 VA examiner opined that it was as likely as not that the "aggravated undescended testicle" that was noted in service is correctly diagnosed and related to his in-service diagnosis.  

The Board must determine whether this evidence demonstrates the Veteran's preexisting undescended right testicle was aggravated during service, that is, whether there was an increase in disability during service.  Unfortunately, the VA examiner's opinion does not adequately address whether there was an increase in service.  The Board notes that at entrance, the Veteran was found to have an undescended testicle.  The record further shows that it had never given him any trouble and that it was not expected to limit him in his physical activities.  Within the next two months, however, he was experiencing pain and unable to perform strenuous training activities.  He was diagnosed with testalgia.  

Based on this evidence, the Board finds there was an increase in disability during service.  A "presumption of aggravation" of the preexisting disability has therefore been established.  This presumption is rebuttable; however, the Board does not find that adequate evidence has been received to rebut the presumption.  The only medical nexus opinion is poorly drafted; indeed, it appears that the examiner was attempting to draft an opinion in favor of service connection.  Further, the STRs clearly show an increase in disability, as he entered with an asymptomatic undescended testicle, but had to separate early due to the development of testalgia.  Accordingly, the Board finds that the presumption of aggravation has not been rebutted.  Service connection, based on service aggravation, is warranted.


ORDER

Service connection for a right undescended testicle is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


